department of the treasury internal_revenue_service washington d c date number release date cc dom fs proc tl-n-162-99 uilc memorandum for internal_revenue_service national_office field_service_advice from subject deborah a butler assistant chief_counsel field service cc dom fs appointment of tmp of bankrupt partnership this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b partnerships partnership business investor partnerships sales partnership management partnership operational partnership x y date date date issue sec_1 conclusion sec_1 facts whether the bankruptcy court has jurisdiction to appoint a tax_matters_partner tmp whether a tmp must be appointed or designated in the instant case the bankruptcy court does not have the authority to appoint a tmp for a debtor partnership under the facts in the instant case because it is not necessary or appropriate and to do so would be an overly expansive application of the bankruptcy court s jurisdiction a tmp need not be appointed or designated in the instant case a group of related partnerships is presently before the bankruptcy court the partnerships are engaged in a series of tax_shelters involving partnership business the shelter includes investor partnerships which purchased partnership business from sales partnership the investor partnerships also pay management fees to management partnership lastly money flowed to operational partnership which operated the facilities for the partnership business there are over x investors in a total of y investor partnerships the sales management and operational partnerships are essentially comprised of the founders and promoters of the tax_shelter operational partnership filed a chapter petition and a plan has been confirmed the sales and management partnerships were forced into involuntary bankruptcy by a group of investors and those cases are pending a united_states trustee was appointed to monitor the sales and management partnerships cases the trustee initiated a declaratory_judgment action in the bankruptcy court requesting that the court collapse all partnerships including the investor partnerships that were not before the court into a single entity the basis for collapsing such entities is that all of the entities have shared common accounts and books_and_records from a bookkeeping standpoint the partnerships have made no meaningful distinctions among themselves and from a practical standpoint have operated as a single enterprise on date the bankruptcy court granted the trustee's motion to consolidate into one entity the two debtor partnerships with all of the investor partnerships as of date the date the involuntary bankruptcies were filed the motion was based on the inability to determine the relative ownership of the assets and liabilities of each partnership nearly all of the partnerships are subject_to the tefra unified_audit and litigation procedures and are either currently under examination or docketed before the tax_court cases generally fall into four categories under exam docketed but not yet tried docketed and awaiting opinion and decided these tefra proceedings consistently have resulted in deficiencies in the income_tax liabilities of the partners and we believe they will continue to do so also several of the investor partnerships have been assessed late_filing_penalties which are liabilities of the partnerships the founder and lead promoter of the partnerships is a general_partner in all of the partnerships and also serves as the tax_matters_partner tmp for nearly all of the partnerships on date the tax_matters_partner resigned as tmp but such resignation was aconditioned upon the substitution of a suitable tmp counsel for the tmp has stated that the tmp will resign and that he intends to file a motion with the bankruptcy court asking for the appointment of a new tmp law and analysis as a preliminary issue we must first address whether the former tax_matters_partner tmp has made a valid resignation in response to our t c rule motion asking the tax_court to remove the tmp and appoint a new tmp in his place the former tmp submitted a conditional resignation to the tax_court we believe that the resignation is not effective because it was conditional as a result mr a continues to be the tmp in all docketed cases until an order removing the tmp is issued by the tax_court furthermore the resignation is unclear on its face whether it is intended to apply to nondocketed years however because the document was lodged with the tax_court we interpret the resignation as limited to docketed tax years accordingly mr a is the tmp for all docketed and nondocketed years and we must determine whether the bankruptcy court has the authority to appoint a new tmp authority of the bankruptcy court the jurisdiction of the bankruptcy court is generally limited to matters aconcerning the debtor u s c ' the power of the bankruptcy court is however sweeping in that it amay issue any order process or judgment that is necessary or appropriate to carry out the provisions of this bankruptcy title u s c ' a in congress enacted the tefra1 unified_audit and litigation procedures to simplify and streamline the partnership audit litigation and assessment process despite the creation of a unified procedure for audit and litigation the manner of tax reporting and assessment is not affected by the tefra partnership provisions and it is the partners that are the true subject of a tefra partnership proceeding the conference_report to tefra expressly notes that a f or income_tax purposes partnerships are not taxable entities instead a partnership is a conduit in which the items of partnership income deduction and credit are allocated among the partners for inclusion in their respective income_tax returns for example a partnership files a form_1065 au s partnership return of income however this form is merely an informational return that sets forth the amounts of partnership items and includes schedules allocating such items among the partners the enactment of the tefra partnership provisions merely set forth rules as to the administrative procedures for making adjustments to these items taxes continue to be assessed against the partners and the partnership continues to be a mere conduit for tax purposes the issue of the interplay between a partnership in bankruptcy and a tefra partnership proceeding has been addressed in numerous cases most notably in 95_tc_51 the tax_court addressed the impact of the bankruptcy stay on a tefra partnership proceeding when the partnership was in bankruptcy the court noted that for bankruptcy purposes a partnership is an entity separate and distinct from its partners id pincite most importantly the court noted that although a tefra partnership proceeding determines the treatment of partnership items a u ltimately however it is the tax_liability of the individual partners which is affected by the redetermination of the adjustments as to the return of the partnership id pincite in reaching its conclusion the tax_court relied heavily on 904_f2d_477 9th cir which expressly held that a sec_505 does not permit the bankruptcy court to determine the tax_liabilities of the non- debtor partners id pincite most recently this issue was addressed in hoyt and sons ranch properties ltd v commissioner tcmemo_1998_77 in which the court succinctly stated that 1tax equity and fiscal responsibility act of pub_l_no 2h r conf_rep no pincite 1982_2_cb_600 because a tefra partnership proceeding ultimately concerns the tax_liability of the partnership s individual partners and recognizing that a partnership in bankruptcy is an entity separate and distinct from its partners we conclude that a partnership level proceeding may be commenced and concluded in this court without violating the automatic_stay the courts have repeatedly recognized that a bankruptcy court cannot exercise jurisdiction over the tax matters of nondebtor partners of a partnership in bankruptcy in the instant case however the court has expanded its jurisdiction to cover all related partnerships furthermore though jurisdiction of the bankruptcy court cannot be extended to include the tax_liabilities of the partners the power of the bankruptcy court is much broader sec_105 of the bankruptcy code authorizes the court to aissue any order process or judgment that is necessary or appropriate to carry out the provisions of this title the inquiry thus becomes whether it is necessary or appropriate to issue an order appointing a new tax_matters_partner the role of the tmp the position of tax_matters_partner tmp is statutorily created and does not exist outside the tefra partnership context specifically i r c ' a establishes the position of tmp and the tmp is imbued with certain rights and responsibilities that are set forth throughout the tefra partnership provisions as the tax_court observed in 89_tc_198 the tax_matters_partner is the central figure of partnership proceedings during both administrative proceedings and litigation the tax_matters_partner serves as the focal point for service of all notices documents and orders on the partnership the tax_matters_partner must also perform important functions within the partnership he is required to keep all partners informed of the status of administrative and judicial proceedings involving the partnership sec_6223 moreover the tax_matters_partner may under some circumstances bind partners who are not notice partners by entering into a settlement agreement with respondent sec c in the execution of these responsibilities a tax_matters_partner acts as a fiduciary his personal_interest if any is beside the point id pincite in docketed cases the tmp has the authority to bind partners to stipulated decisions t c rule a and b further the tmp is responsible for forwarding information to the other partners who are parties to the action see eg t c rule sec_241 sec_241 and sec_248 temp treas reg ' g -1t b while the participating partners collectively control the litigation it is the tmp who serves as the liaison between the participating partners and the nonparticipating partners t c rule as this court stated in a second opinion in 90_tc_1124 the presence of a tax_matters_partner during litigation is essential to the operation of the statutory procedures of sec_6221 et seq and to the fair efficient and consistent disposition of partnership proceedings before us the tax_matters_partner must keep each partner informed of all judicial proceedings relating to the adjustment of partnership items at the partnership level sec_6223 he must furnish to all partners information not only on the filing of the petition for judicial review but also on the progress of the litigation settlement negotiations and offers trial preparation discovery motions and trial and also on the filing of any appeal from our decision the tax_matters_partner serves as the focal point for service of all notices documents and orders on the partnership during litigation under some circumstances he may bind partners who are not notice partners by entering into settlement agreements with respondent sec c his initiative during the proceeding as well as the execution of his statutory duties will have a substantial effect upon the rights of all partners in the partnership id pincite these opinions focus on the important role served by the tmp however that role is limited to matters regarding the determination of the tax treatment of partnership items and as a result the income_tax liabilities of the partners the tmp has no authority beyond what is set forth in the internal_revenue_code and the regulations promulgated thereunder we have been unable to locate any cases in which a bankruptcy court has appointed a tmp however in cases in which the bankruptcy court has extended its jurisdiction to cover nondebtors there was a direct impact on the bankruptcy proceeding for example under the broad grant of authority of u s c ' a a bankruptcy court has enjoined proceedings against nondebtors a w here the identity of the debtor and the third party are inexorably interwoven so that the debtor may be said to be the real party in re 152_br_61 e d va bankr furthermore the bankruptcy court has the authority to order the employment of professionals and agents to act on behalf of the debtor see eg federated department stores 114_br_501 s d oh bankr in re 66_br_104 9th cir b a p in the instant case however the tmp is neither an employee of the debtor as in federated nor ainexorably interwoven with the debtor consequently the bankruptcy court does not have the 3if the tmp were so interwoven so as to be the real party in interest the tmp would authority to appoint a tmp this view is bolstered by the fact that the appointment of a tmp will have no bearing on the bankruptcy proceeding only on the tax_court and administrative proceedings with regard to tax_court proceedings the tax_court has the authority to remove and appoint a tmp see t c rule with regard to the administrative proceedings we do not believe it is necessary that a tmp be appointed in the instant case as discussed below necessity of tmp as a secondary question you have inquired whether it is necessary to have a partner identified as the tmp for the nondocketed years as noted above the tmp fills a necessary role in docketed tax_court cases in nondocketed cases the role of the tax_matters_partner differs slightly from the role in docketed cases the tmp is responsible for providing notice to the partners has the authority to enter into settlements to bind some partners may execute consents to bind the partners to extensions of the period for assessment may file requests for administrative adjustment and may petition the tax_court for a redetermination of partnership items see i r c g c b b c and a respectively in the present matter the records are in the possession of the u s trustee for the bankrupt partnerships so a tmp is not needed for purposes of obtaining records it is expected that notices of final_partnership_administrative_adjustment fpaa will be issued within three years of the filing of the partnership return so that consents to extend the period of assessment most likely will not be required lastly the secretary is required to mail an fpaa to each notice_partner and any notice_partner may petition the tax_court thus a tmp is not needed for this purpose either in this regard for purposes of issuing notices pursuant to sec_6223 courts have consistently held that a ageneric notice is sufficient chomp v commissioner 91_tc_71 also be a debtor in bankruptcy thus terminating the partner s status as tmp temp treas reg a -1 l iv and c -7t 4furthermore the execution of a consent would be primarily for the benefit of the service s continued examination of the partnerships appointing a tmp to enable the secretary to obtain a consent pursuant to i r c ' b b would not meet the necessary or appropriate standard required for the bankruptcy court to take action 5by ageneric notice we mean a notice addressed to atax matters partner at the address of the partnership in the instant case the absence of a tmp would have no adverse consequences on the partners and as such we do not believe a tmp needs to be appointed in the nondocketed cases note that the tax_court has previously held that when the partners receive adequate notice of the proceedings in time to protect their interests the presence of a tmp is not a necessary condition to the issuance of a valid fpaa 92_tc_363 as in seneca we believe notice will be statutorily sufficient so long as a generic fpaa is issued and the partners are timely mailed notice thereof lastly if a petition is filed from an fpaa issued to one of these partnerships the tax_court will at that time have the authority to appoint a tmp to fulfill the obligations that arise in the course of the tax_court proceedings if the partners identify a need to have a tmp during the administrative_proceeding the partners may designate a tmp pursuant to the regulations case development hazards and other considerations it is recognized that counsel for the debtor would like to have the same person appointed as tmp for all of the partnerships the service would prefer this as well unfortunately there may not be any one person who meets the statutory requirements for appointment as tmp for all of the partnerships we note however that there is no requirement that the same person serve as tmp for all of the partnerships and that these cases may require the appointment of several different persons to serve as tmp of the different partnerships while we acknowledge that the appointment of one person to represent the interests of all of the partners of all of the partnerships would be an administrative convenience that is not a sufficient reason to acquiesce in any_action that does not satisfy the statutory requirements regarding the appointment of a tmp if you have any further questions please call deborah a butler assistant chief_counsel field service by henry s schneiderman technical assistant to the assistant chief_counsel field service
